department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny date uil taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective june 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 contributions to your organization are no longer deductible under sec_170 processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending may 20xx and for all tax years thereafter in accordance with the instructions of the return if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter nanette m downing director eo examinations letter catalog number 34198j publication sincerely enclosure ve ment ereie government entities division org address department of the treasury internal_revenue_service tege eo examinations commerce st mail code 4900dal dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f form_886 a name of taxpayet explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit a year period ended may 20xx legend org - organization name secretary - secretary - ra xx - date state - state president - president treasurer - treasurer cco-1 - company ra-1 ra-2 issue whether the tax-exempt status of org should be revoked based on the organization's failure to respond to the government’s request to examine the books_and_records whether the tax-exempt status of org should be revoked based on private benefit and inurement issues revealed through the government's receipt of summoned bank documents background org is recognized as a c tax-exempt_organization and is a non-profit corporation under the laws of the state of state according to its articles of incorporation the primary purpose of the organization is to otherwise assist and fund household help for the poor and needy in distress who cannot manage their households because of their personal and family problems the officers of org include president president secretary secretary and treasurer treasurer in its history the organization filed forms 990-n e-postcard for tax periods ending may 20xx may 20xx and may 20xx tax_year ending may 20xx was the year under examination facts issue we are proposing revocation of the organization’s exempt status based on the following facts the organization failed to respond to the following requests to examine the books_and_records e e e 20xx - examination letter idr publication sample power_of_attorney and governance questionnaire sent via regular mail to the organization's on-file address the organization did not respond to this mailing as requested 20xx - cover letter examination letter idr publication sample power_of_attorney and governance questionnaire sent via certified mail to the organization’s on-file address the government received the returned package back stamped unclaimed 20xx - cover letter examination letter idr publication sample power_of_attorney and governance questionnaire sent via certified mail to the president's home address the government received the returned package back stamped unclaimed form 886-a rev department of p t th the treasury ry - i ntern al revenue service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit a year period ended may 20xx e e 20xx - idr requesting a listing of all of the organization’s foreign and domestic bank accounts sent via certified mail to the on-file address the government received the returned package back stamped unclaimed 20xx - noticee copy of summons issued to co-1 sent via certified mail to the on-file address the government received the signed return receipt which indicated that the organization's president president received the package at the same on-file address utilized in the past the agent submitted postal tracers to the united_states post office to verify that the addresses utilized were current the tracers revealed that the addresses used in the above-mentioned contact attempts were current and correct as both the organization and the officer were receiving mail at these addresses on 20xx neither address consisted of a post office box issue we are proposing revocation of the organization’s exempt status based on the following facts bank documents secured via summons revealed that the majority of the total charitable funds distributed by the organization went to an individual ra-1 aka ra-1 in addition of the funds distributed by the organization went to the president president and treasurer who we presume to be a relative law issue sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit a year period ended may 20xx sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status a authority to summon etc -- for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized-- a to examine any books papers records or other data which may be relevant or material to such inquiry in accordance with the above-cited provisions of the code and regulations organizations recognized as exempt from federal_income_tax must meet certain operational and reporting requirements the above requirements relate to the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and its obligation to submit to the examination of such records for verification purposes issue sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein ein schedule no or exhibit a year period ended may 20xx sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d 4m cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 and john marshall law school v united_states ct_cl in accordance with the above-cited provisions of the code and regulations organizations recognized as exempt from federal_income_tax must meet certain operational and reporting requirements the above requirements relate to the operation of public_charities for c purposes in the public interest government’s position issue we propose revocation of the organization's exempt status based on the organization’s refusal to respond to multiple requests to examine the books_and_records the government attempted contact on five separate occasions while postal tracers issued by the united_states post office confirmed that the on-file addresses of both the organization and the president were correct nearly all attempts at sending certified mail to the organization and president were unsuccessful as the government received three of the four certified mail packages back stamped unclaimed the final certified mail package which consisted of the noticee copy of the summons issued to co-1 to obtain the bank records constituted the only certified mail piece for which the government received a signed receipt the government's receipt of the signed acknowledgement confirmed that previous mailings to the on-file address of the organization were in fact sent to the correct address the return of the previous unclaimed mailings to the government indicated that the president had refused to claim them issue form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit a year period ended may 20xx we propose revocation of the organization’s exempt status based on private benefit and inurement revealed through the receipt of summoned bank documents the bank documents evidenced that the organization primarily operated for private rather than public purposes fig checking account activity the following table fig details the organization’s checking account activity from june 20xx through may 20xx the average monthly balance in the account was only dollar_figure for the entire period as the organization deposited its charitable_contributions it promptly distributed the income in a series of payments primarily to one individual fig table deleted fig checks issued from 20xx - 20xx the following table fig details the organization's total expenses from june 20xx through may 20xx the organization distributed the majority of its income for the year to one individual the checks identified the payee as ra-1 while the signatures on the check backs reflected the name of the depositor as ra-1 the president president issued check on november 20xx payable to himself for dollar_figure on january 20xx the president issued check to the organization's failure to respond to the examiner the government presumes treasurer to be a relative of the president president in addition the president issued checks to two other individuals the payments of which totaled dollar_figure congregation co-2 appears to be a church payable to treasurer for dollar_figure due fig table deleted the organization utilized of its total income from charitable_contributions for exempt purposes through its contribution to what appears to be a church the government was unable to question the reasons behind the issuance of checks to the individuals due to the taxpayer’s refusal to respond to the examiner it appears that more than an insubstantial part of the organization's activities was not in furtherance of exempt purposes and did not primarily serve a public interest as required for exemption under sec_501 conclusion it is the government’s position that the organization is no longer eligible for exemption from federal_income_tax under sec_501 due to its failure to respond to the examiner’s multiple requests to examine its books_and_records and due to its failure to serve public rather than private interests accordingly the organization's exempt status is revoked effective june 20xx form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit a year period ended may 20xx in the year under review the organization's income did not include grants or income from any source other than charitable_contributions which would negate the requirement for the organization to file converted forms form 886-arev department of the treasury - internal_revenue_service page -6-
